          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

ANTHONY PARNELL                                                  PLAINTIFF


v.                       No: 2:18-cv-83 DPM

USA; SANDRA FUTRELL, RN, FCI-Forrest City;
MELISSA LOVEDAY, RN, FCI-Forrest City;
JILLIAN HARRIS, APRN, FCI-Forrest City;
CANDYCE NICHOLS, RN, FCI-Forrest City;
PATRICIA MO REHART, APN, FCI-Forrest City;
and SHEILA WOODARD, MD, FCI-Forrest City                  DEFENDANTS


                            JUDGMENT
     Parnell's complaint is dismissed without prejudice.

                                        ~,,.J_L_    {/
                                                    ¥
                                     D.P. Marshall J-r.
                                     United States District Judge

                                         3   ~~   -;...o;;...o
